 In the Matter of JoHNS-MANv'II.LE PRODUCTS CORPORATIONandWATCHMEN'S PROTTCTIVE ORGANIZATION, FEDERAL LOCAL, AFFILI-ATED WITH A. F. OF L.Case No. R-4.128.Decided October 22, 1942Jurisdiction:asbestos and refractory products manufacturing industry.Investigation and Certification of Representatives:existence of question : refusal'to accord petitioner recognition; election necessary.Unit Appropriate for Collective Bargaining:watchmen and guards at one ofCompany's plants, excluding chief guard and assistant chief guard.Definitions:plant-protection employees possessing a quasi-military status byvirtue of requirement of Navy, held employees within the meaning of the.Act.Mr. Arthur L. Fisk, Jr.,of New York City, for the Company.Mr. S. 0. Lippman,of Chicago, Ill., for the Union.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Watchmen's Protective Organization,-Federal Local, A. F. L., herein called the Union, alleging that a,question affecting commerce had arisen concerning the representationof employees of- Johns-Manville Products Corporation,Waukegan,Illinois, herein called the Company, the National LaborRelationsBoard provided for 'an appropriate hearing upon due notice beforeRobert E. Dickman, Trial Examiner. Said hearing was held atChicago, Illinois, on August 7, 1942.The Company and the Unionappeared, participated, and were afforded full opportunity to be_heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.On August 19 and 20, respectively, the Company and the Unionfiled briefs which have been considered by the Board.45 N. L.R. B., No. 6.33493508-43-vol. 45-3 34DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJohns-Manville Products Corporation, a Delaware corporationhaving its office and plant in Waukegan, Illinois, is engaged in themanufacture of asbestos products, and refractory and constructionmaterials.The purchases of raw materials for the period betweenJanuary 1 and July 1, 1942, were in excess of $5,000,000, more than 50percent of which was shipped into the State of Illinois from pointswithout the State.The sales of the finished products during the sameperiod werein excessof $12,000,000, more than 50 percent of whichwas shipped to places outside the State of Illinois.The Companyconcedes that it is engaged in commerce within the meaning of theNational Labor Relations Act.H.TIIE ORGANIZATION INVOLVEDWatchmen's Protective Organization, Federal Local, is a labororganization, affiliatedwith the American Federation of Labor,,admitting to membership employees of the Company.'III.TIIE QUESTION CONCERNING REPRESENTATIONOn or about June 2, 1942, Owen S. James, an organizer for theAmerican Federation of Labor, orally informed H. H. Peterson,Industrial Relations Manager of the Company,that a majority of thewatchmen and guards employed by the Company had designated theUnion as their exclusive bargainingagent, andrequested recognition.This request for recognition was refused by the Company.On June15, 1942, the Union renewed its claim in a letter, but the Companymade no answer to this letter, since the Union had already filecl itspetition in this proceeding.A statement of the Regional Director,introduced in'-evidence. atthe hearing,shows that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.2.'The Company contends that the Union is not a labor organization within the meaningof theAct.Wefind this contention to be without merit, since it appeals that on or about.Time 1, 1942, the Union applied to the American Federation of Labor for a charter andeRpects to receive it in the near future.11doreo%er, the Union is now functioning under thegeneral bylaws of the Ameiican Federation of Labor and watchmen and guards of theCompany have become members of the Union, meeting regularly and paying duesThe Regional Dnector.reported that the Union submitted 23 designations,all bearingapparently genuine original signatures and dates in May and June,1942.All of the 23-"signatures are names of persons on the Company's pay roll of June 24,L1942a.,which payroll contains the names of 23 persons in the alleged appropriate unit JOHNS-MANVILLE PRODUCTS CORPORATION35.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within themeaningof Section 9,(c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that 'all watchmen and guards at the Com-pany's plant in Waukegan, Illinois, excluding the chief guard, theassistant chief guard, and Jake Van Male, a "temporary" guard, con-stitute an appropriate unit.The plant-protection force of the Company is composed' of 23watchmen and guards, 1 chief guard, and 1 assistant chief guard.The principal duties of the guards are policing ingress and egressof employees and visitors, inspecting trains and cars, and patrollingthe grounds.Watchmen make periodic inspection tours of the plant,reporting infractions of Company rules and generally preservingpeace.-There is an existing contract between the Company and FederalLabor Union 19,508, A. F. of L., in which the unit embraces all em-ployees except -,8'atchmem.and foremen.The Company contends thatthe establishment of a unit of watchmen and guards is-a violation ofthat contract, since the parties agreed to and did expressly excludewatchmen.The Company maintains that to permit a unit of-watch-men and guards to be represented by the Union, affiliated with theAmerican Federation of Labor, would, in effect, expand the presentunit of production and - maintenance employees to include, groupswhich had expressly been excluded.We find no merit in this con-tention.While watchmen are expressly excluded from the unit inthe existing contract, such exclusion cannot be construed. to bar theseexcluded employees from the right to bargain collectively in anappropriate unit through any bargaining agent whom they maydesire to represent. them, nor can it preclude the Union from repre-senting the watchmen.3The- Company's plant-protection -force- was recently reorganizedand enlarged, on the recommendation of the Federal Bureau- ofInvestigation.The Unified ° States Navy, considering the plant.protection force important to national defense, required these `em=ployees to swear an oath of allegiance to the United States.TheCompany argues that these watchmen are "taking the place of. mem-bers of-the armed forces in the protection of the plant" and that"whatever their rights under peaceful conditions, in time of war theirright. to organization should be on a par with the members of the3CfMatterof ChryslerCorporation(Marysville plant)andInternational Union, UnitedAutomobile"Workersof America,afjilaatedwiththe 0. I.0., 36 N.L. R. B. 157. - 36DECISIONS OF-NATIONAL LABOR RELATIONS BOARDa,rnied 'forces . .." ' This argument of the Company implies thatwatchmen are no longer "employees" within the meaning of the Actbecause of their quasi-military status.We' do not agree.The Com ,piny still has the right to discharge for cause.Hiring, compensationfor services performed, and general working conditions remain mat-ters to be adjusted between the employer and the employees.Theessential employment relationship has not been altered and thereforethe watchmen are "employees" within the meaning of the Act.The Company argues that the duties imposed upon these employeesas guardians of the plant and the exercise of their rights as membersof a union are incompatible and would divide their loyalties, therebyundermining the system of plant protection.We find this argumentto be without merit. In the recentCllry lercase 4 the Board stated :We perceive no necessary conflict between self-organization forcollective bargaining and the faithful performance of duty.Freedom to choose It bargaining agent includes the right to selecta representative which has been chosen to represent other em-ployees of the employer in a different bargaining unit.We aremindful of the increased responsibilities placed upon plant-protection employees in wartime, but the practices and pro-cedures of collective bargaining are flexible, and may make fullallowance for such added responsibilities.5 If, in the instantcase, the plant-protection employees select a local affiliated withthe International to represent them as bargaining agent, it will-be incumbent upon the International to impose a proportionateresponsibility upon both organized groups of employees in orderthat their respective duties may be adequately and impartiallyperformed.The same reasons are applicable here.The Union desires to exclude the chief guard from the unit. TheCompany takes no position.Since the chief guard performs super-visory duties in respect to the guards without rank, we shall excludehim from the unit.The parties are in disagreement with respect to the assistant chiefguard, and a "temporary" guard, Jake Vita Male, the Union seekingto exclude these two from the unit. .The assistant chief guard,although ordinarily performing the duties of a guard without rank,assumes the role of the chief guard iii the latter's absence. In viewof the periodic supervisory nature of his duties, we shall exclude himMatter of Chrysler Corporation,Highland Park Plant,andLocal 114, United Automobile,Aire, aft and Ayuucultural Implement Workers of America,affiliated with the C. 1:0., 44N.L R B-881SeealsoMatterof, F'rigidaii:e. Division,General Motors CorporationandUnited Elec-trical,Radioand MachineWorkersof America, (C. I.0.), 39 N. L R.B. 1108 and casescited therein. JOHNS-MANVILLE. PRODUCTS CORPORATION37from the unit.Van Male, a former production employee of theCompany, was made a guard in April 1942.His duties are the sameas any other guard without rank and, therefore, we shall includehim-in-the unit.We find that all watchmen and guards employed by the Companyat its plant in Waukegan, Illinois, including Jake Van Male; ;butexcluding the chief guard and the assistant chief guard, constitute aunit appropriate,for the purposes of collectivebargaining withinthe meaningof Section 9 (b) of the Act.-V. THE DETERMINATION OF REPRESENTATIVES-We shall direct that the question concerning representation whichhas -arisen-be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed 'during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth, inthe Direction.DIRECTIONOF ELECTION-By virtue of and pursuant.-to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor RRela-tions Act, and pursuant- to Article III, Section 8, of National LaborRelationsBoardRules and Regulations-Series 2, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Johns-ManvilleProducts Corporation, Waukegan, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for. the Thirteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the employees in. the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately-preceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because-they-were ill oron vacation or in the active military service or training, of the-United States, or temporarily laid off, but excluding any who have-since quit or been, discharged for cause, to determine whether or notthey-desire to be represented by Watchmen's Protective Organiza-tion, Federal Local, affiliated with the American Federation of Labor,for the purposes of collective bargaining.